Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This action is in response to the Amendment filled on 07/20/2021. The amendment has been entered. Claims 1, 11 and 18 have been amended and claim 9 being canceled. Claims 1-8 and 10-21 are pending, with claims 1, 11 and 18 being independent in the instant application.
	Response to Arguments
3.	Applicant's Arguments/Remarks filed on 07/20/2021 on pages 8-13 regarding
35 U.S.C. 101 rejections have been fully considered and are found persuasive in view of the amended claims by the Applicant. Therefore, the previous 101 rejections have been withdrawn.
Applicant's Arguments/Remarks on page 14-15 states “Applicant respectfully asserts that neither DOC1 nor DOC2, nor Willis, nor any combination thereof, makes obvious the currently amended Claim 1 elements of "creating corner features, each corner feature being a separate and distinct unit of data comprising values of parameters and representing a respective corner of the mechanical structure, the creation of the corner features being performed automatically by the system without user action between capture of different corners, the corner features being editable by 
Applicant's Arguments/Remarks on pages 14-18 regarding 35 U.S.C. 103 rejections have been fully considered and are moot in view of Applicant's amendments to the claims and amended rejections detailed below. The new ground of rejections are necessitated by Applicant's claim amendments. A YouTube video by JaysCADD "SolidWorks Structural Members" (published on January 28, 2013), taught the amended aspect of last claim limitation of claim 1. Therefore, upon further consideration, the previous rejection 35 U.S.C. 103 is being modified in the current office action. Accordingly, claims 1, 11 and 18 are being rejected under 35 U.S.C. 103 in view of DOC1, Jays and further in view of Willis (see the analysis below for Claim Rejections - 35 U.S.C. 103). Therefore, all the claims 1-8 and 10-21 have been rejected under 35 U.S.C. 103.
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-8, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Document1_YouTube, (“AutoCAD Plant 3D Tutorial: How To Create Structural Objects”) (hereinafter DOC1) and in view of YouTube video by JaysCADD " SolidWorks Structural Members" (published on January 28, 2013) (hereinafter Jays) and further in view of Willis et al. (Patent No. US9841750B2) (hereinafter Willis).
Regarding claim 1, DOC1 teaches for designing a 3D modeled object by interaction of a user with a feature-based CAD system, the 3D modeled object representing a mechanical structure, the mechanical structure including structural members (According to Spec. of current application in para [0094]: “As shown on FIG. 4, 3D modeled object 40 is designed using a parallelepiped grid 45 made of straight segments, and comprises structural member features including columns 46 and 47 and beams 48 and 48' each fitting (i.e. matching in direction and ”. That means structural member features includes columns, beams and one or more segments. DOC1 disclosed about 3D modeled structure in the video such as: “00:04:  While the structural feature in AutoCAD Plant 3D is not intended to be a complete structural    
00:09:    design application, you can use it to create a variety of common
00:12    structural objects. You'll find the tools needed to create structural
00:15    objects in a distinct Ribbon tab labeled Structure. One option for creating structural objects
00:21    is to create a grid, and then align all of your members to the grid.
00:31     You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this.”
 Here, at the above transcript, the YouTuber mentioned, by using the AutoCAD tool, someone can design a complete structural object. In order to create structural object, someone can create beams and columns and align all of the members on the grid. As per Spec. of current application, structural member features includes columns, beams, therefore, this video disclosed about creating of structural member (YouTuber mentioned at 00:31 timestamp), which means mechanical structure is being taught here as well. Moreover, The YouTuber discussed that 3D modeled object like structural member can be created in feature-based AutoCAD tool (YouTuber mentioned about feature-based AutoCAD at the timestamp 00:04). Here this AutoCAD tool is a feature-
          DOC1 teaches the mechanical structure further including corners, respective structural members being connected together at each corner, the method comprising: (DOC1 disclosed the mechanical structure that includes corners in FIG. 2. The YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected at one single point (at the timestamp 3:27), it created a corner, that means structural members being connected together at each corner and this corner is included in the mechanical structure as well);
	DOC1 teaches creating structural member features in response to an interaction of the user with the feature-based CAD system, each structural member feature representing a respective structural member of the mechanical structure (DOC1 disclosed about creating structural member such as: 
“00:31    You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this”. As per Spec. of current application, structural member features includes columns, 
         DOC1 teaches displaying to the user a graphical representation of the mechanical structure based on the structural member features created in response to the interaction of the user with the feature-based CAD system; (DOC1 displayed the mechanical structure which is based on the structural member features (beams and columns) in FIG.1. Here, at the timestamp 5:01 the user built or designed the whole structure by applying different features of AutoCAD tool. This represents as mechanical structure and it has been shown in GUI (graphical user interface), therefore this structural member features created in response to an interaction of the user i.e. user selected different settings or features by using the feature-based CAD system to display the mechanical structure);
	However, DOC1 doesn’t implicitly teach creating corner features, each corner feature being a separate and distinct unit of data comprising values of parameters and representing a respective corner of the mechanical structure, the creation of the corner features being performed automatically by the system without user action between capture of different corners, the corner features being editable by the user, wherein the automatic creation of corner features of a corresponding corner includes determining a type depending on number of structural members connected at the corresponding corner and/or on location of resulting connection with respect to the connected structural members, the automatically created corner features thereby parametrizing connections between structural members of the mechanical structure. 
	Jays teaches creating corner features, each corner feature being a separate and distinct unit of data comprising values of parameters and representing a respective corner of the mechanical structure, the creation of the corner features being performed automatically by the system without user action between capture of different corners, (Jays disclosed about different corner features such as angle iron, mitered corners, a feature coped cut between connected segments etc. in his video. The transcript for the video is such as: 
“00:59	 you have a structural member if you were
01:05	to click on all these lines in here … 
01:20	for the sake of showing you something
01:21	let's go with angle iron size one inch
01:28	by one inch by eighth of an inch so on
01:32	all of our selections
01:35	it has added the structural member of
angle iron now where to go our corners
01:46	are miter at 45 degrees you can select
01:49	which type of corners you want with one
01:53	section ending this in this direction … 
02:21	let's go to mitre and then you can
02:25	change the
02:28	distance in between the gap of the
02:31	mitre if you want a distance …” Here, it is understood from the transcript of the video and can be seen at timestamp 1:34 when user selected the type of corner as “angle iron” and defined the size of this corner (say 1x1x0.125, at left side), respective corner of the mechanical structure (here the table top is an example of structure) got created. The creation of the corner features being performed automatically by the system without user action i.e. user didn’t create the corner manually rather it created by the settings of the tool/CAD system. Moreover, it can be seen at the video each corner feature (as an example for angle iron), user can also select the type of corners and for mitre corner user can change the distance in between the gap of the mitre, a little box can be seen at left side of display area where user can set all of these features. Therefore, corner feature is a separate and distinct unit of data comprising values of parameters for designing the corner for the mechanical structure).
Jays teaches the corner features being editable by the user, wherein the automatic creation of corner features of a corresponding corner includes determining a type depending on number of structural members connected at the corresponding corner and/or on location of resulting connection with respect to the connected structural members, the automatically created corner features thereby parametrizing connections between structural members of the mechanical structure. (Examiner notes that the claim language includes two optional embodiments, a first embodiment "depending on number of structural members connected at the corresponding corner" "or" a second embodiment "[depending] on location of resulting connection with respect to the connected structural members". As "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference. In this case, Jays teaches an editable features and automatic creation of corners features depending on number of structural members connected at the corresponding corner such as:
“02:21	let's go to mitre and then you can
02:25	change the
02:28	distance in between the gap of the
02:31	mitre if you want a distance let's
02:35	change that to zero the angle so you
angle iron facing on the
02:43	inside of our square you can change your
02:44	angle say rotate at 90 so we get now
02:48	it's on the inside say you want it we
02:51	want it another 90 so 180 this is the
02:55	way we want so our legs can be attached
02:56	and our tabletop can be fastened to it … 
03:48	now there's our profile of our square
03:52	tubing here we have mitered corners
03:55	where they meet let's change it to let's
04:00	change it this direction …
04:04	I'm gonna get a good view as the pieces
04:09	are cut they don't really don't really
04:11	match up too well up on top and on
04:13	bottom you can change that by this 
04:16	feature coped cut between connected
segments now this will flow into the
04:23	other piece let's click OK see what that
04:25	looks like … 
04:32	see how they how they are that way
04:38	you don't necessarily have to select
04:40	everything in that sketch so let's edit
04:43	this and let's clear Group one let's … 
04:59	one now we can specify we have greater
05:03	control over how our corners line up.” Here, an automatic creation of corner features being performed by the system and different corner features being editable by the user.  The examples of corner features are, to change the distance in between the gap of the mitre at a mitred corner, if the user want the angle iron to be facing on the inside of the square, they can change the angle to rotate at 0 or 90 or 180 degree, etc. Therefore, type of corner features (such as mitered corner, to rotate angle inside the square to have a better look with angle iron, a feature coped cut between connected segments etc.) can be determined by the user i.e. the corner features are editable by the user or user has the control over the edition. Moreover, it has been seen in the video that the edition of corner features depended on number of structural members, when 2 angle iron” and defined the size of this corner (say 1x1x0.125, at left side display area), respective corner of the mechanical structure had been created. The creation of the corner features being performed automatically by the system and user defined or modified the values of parameters (here the size of corner being defined as the values of parameters at left side display area). Therefore, the parameterization of product being represented by the modeled object thereby parametrizing connections between structural members of the mechanical structure can be seen in Jays’s video).
         Therefore, DOC1 and Jays are analogous because they are related to design 3D modeled mechanical structure using a feature-based CAD system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DOC1 and Jays before him or her, to modify the creating and displaying of structural members in a mechanical structure of DOC1 to include the automatic creation of corner features and editing the corner features by the user of Jays. The suggestion/motivation for doing so would have been obvious by Jays (Jays mentioned in timestamp 1:21 to 2:01 and 2:21 to 2:59, where he discussed about automatic creation of corner features and editing them). Therefore, it would have been obvious to combine Jays with DOC1 to obtain the invention as specified in the instant claim(s).
          However, DOC1 and Jays do not teach A computer-implemented method …
Willis teaches A computer-implemented method … (Willis disclosed in Abstract “Methods, systems, and apparatus include computer programs encoded on a computer- readable storage medium, including a method for 3D printing without preprocessing a CAD model before delivery to a 3D printer.” In Col. 1 lines 17-18: “3D printers use a variety of processes and materials for disclosed about computer-implemented method for producing a 3D object”. Therefore, Willis taught a computer-implemented method for designing a 3D modeled object or a three-dimensional structure);
	Therefore, DOC1, Jays and Willis are analogous because they are related to design a 3D modeled object or a three-dimensional structure. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DOC1, Jays and Willis before him or her, to modify the creating and displaying of structural members of mechanical structure, automatic creation of corner features and editing the corner features by the user of DOC1 and Jays to include a computer-implemented method for designing a 3D modeled object or a three-dimensional structure of Willis because “3D printers use a variety of processes and materials for disclosed about computer-implemented method for producing a 3D object.” The suggestion/motivation for doing so would have been obvious by Willis (Willis disclosed in col. 1 lines 17-18). Therefore, it would have been obvious to combine Willis with DOC1 and Jays to obtain the invention as specified in the instant claim(s).
	Regarding claim 2, DOC1, Jays and Willis teach The method of claim 1, wherein Jays teaches the method further comprises displaying one or more graphical items each indicative of a respective corner feature, each graphical item being selectable by the user for edition of its respective corner feature. (According to Spec. of current application in para [0036]: “Such graphical items may be any kind of visual elements that allow the user recognizing the type and/or any other characteristic of the created features, such as symbols, icons or text descriptions”. Jays displayed the graphical items (at left side of the video screen) at time stamp 1:34 user can select the “angle iron” as one of the corner feature and also user can edit the size of the angle iron as 1x1x0.125 and so on. Therefore, the graphical item or element at left side of the video screen is indicative of a respective corner feature and the user has the control over editing the corner features by typing the values or parameters for the corner feature or user can use the dropdown menu, where all of these features are present in the feature-based CAD system).
	Regarding claim 3, DOC1, Jays and Willis teach The method of claim 2, wherein DOC1 teaches the method comprises displaying a list including the one or more graphical items. (According to Spec. of current application in para [0036]: “Graphical items may be displayed within a list (or "feature list"), that is, a graphical representation of the set of features where each feature is represented individually and successively.” Moreover, in para [0037] of Spec. “In examples, the feature list may be scrollable and/or expandable/shrinkable.” DOC1 disclosed a feature list in FIG. 3 at the timestamp 3:27 of the video. Here, the user can select their required structure member settings where different feature list such as structural member’s shape type, shape size, orientation etc. has been displayed. The different features in this FIG. 3 is displayed as graphical items or an option where the user can choose their own setting for the structural member design and each feature list is scrollable and/or expandable/shrinkable. DOC1, which indicates some graphical items as ‘text descriptions’).
          Regarding claim 4, DOC1, Jays and Willis teach The method of claim 3, wherein DOC1 teaches the method comprises displaying: the graphical representation of the mechanical structure in a first display area, (DOC1 displayed the mechanical structure which is based on the structural member features (beams and columns) in FIG.1. Here, at the timestamp 5:01 the user built or designed the whole structure by applying different features of AutoCAD tool. This is graphical representation of the mechanical structure, has been displayed in GUI (graphical user interface) of the computer and this is assumed as a first display area).
         and DOC1 teaches the list in a second display area. (DOC1 disclosed a feature list in FIG. 3 at the timestamp 3:27 of the video. Here, the user can select their required structure member settings where different feature list such as structural member’s shape type, shape size, orientation etc. has been displayed. The different features in this FIG. 3 is displayed as graphical items or an option where the user can choose their own setting for the structural member design and each feature list is scrollable and/or expandable/shrinkable. Therefore, different feature list have been displayed in FIG. 3 of DOC1, which indicates some graphical items as ‘text descriptions’ (according to Spec.)).
       Regarding claim 5, DOC1, Jays and Willis teach The method of claim 1, wherein DOC1 teaches creating the structural member features comprises, for at least one extremity of the respective structural member represented by at least one structural member feature: - by the user, positioning said at least one extremity at a location where another structural member is already positioned; (DOC1 disclosed about creating the structural member such as:  
“00:31    You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this.
00:46     In the Member Settings dialog, you can select the library, the profile, and size. You can
00:52     also set the rotation angle, and insertion point.
00:55     We're going to start by drawing a W12x40 beam by selecting it from the Shape size dialog
01:01     and placing it on our drawing. Okay. We're going to start by adding our members,
01:09     by pressing the Member button on the ribbon. As mentioned earlier, we can just click on
01:15     the page to draw the structural items, or we can start the command and pick parts of
01:24      our Grid, or finally, we can start the command and go
01:29    into Line mode and pick one or more AutoCAD lines to define our structural member”. Moreover, in FIG. 4, at the timestamp of 2:31, one of structural member ‘column’ has been positioned by the user (user can select their required structure member settings from different feature list in the AutoCAD tool). The second structural member ‘column’ has been positioned at the extremity or boundary of a location where first column is already positioned by the CAD system).
DOC1 doesn’t teach automatically by the system, generating information describing said positioning, the creation of a respective corner feature being based on said information. 
	Jays teaches automatically by the system, generating information describing said positioning, the creation of a respective corner feature being based on said information. (Jays discussed at time stamp 1:21 to 2:51 to show the automatic creation of corner features (at left side display area) using the information such as “Type” is “angle iron”, “Size is 1x1x0.125”, “Apply corner treatment” etc. are all related to parameters for creating different type of corners in structural members. All of these information are ‘positioning’ or selection of the structural member being positioned on the grid and respective corner feature created based on the information being provided by the user).
	Regarding claim 6, DOC1, Jays and Willis teach The method of claim 5, wherein DOC1 teaches the positioning comprises a selection of the other structural member or of a geometrical element of a grid where the other structural member is positioned, the information describing said positioning comprising an indication of such selection. (DOC1 mentioned in the video “00:04:  While the structural feature in AutoCAD Plant 3D is not intended to be a complete structural    
00:09:    design application, you can use it to create a variety of common
00:12    structural objects. You'll find the tools needed to create structural
00:15    objects in a distinct Ribbon tab labeled Structure. One option for creating structural objects

00:25    The Grid dialog box allows you to define rows, columns, and elevations for the 3D grid.” It has been discussed in this video, how to create a grid and align or position the structural members on the grid. In FIG. 5, there is a command ‘specify start point of structural member’ at the command bar (bottom of the Figure) and another command on the thumbnail of the video such as ‘specify end point of structural member’. Therefore, both of these commands are the indication of selecting the information for positioning the structural member).
	Regarding claim 7, DOC1, Jays and Willis teach The method of claim 1, wherein DOC1 teaches at least one corner feature is adapted for any one or any combination of the following editions, with respect to one or more of the structural member features connected together at the corner represented by the at least one corner feature: - specifying trimming information, - specifying a connection type, and/or - defining a connected element. (For the purposes of applying prior art and to facilitate compact prosecution, Examiner decided to consider only ‘specifying trimming information’ as one of the corner feature for this claim 7. The prior art DOC1 discussed about creating corners, the YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to the Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected at one single point (at the timestamp 3:27), it created a corner, that means structural members being connected DOC1 disclosed about trimming in the video such as: 
“03:43    Now the beams on this grid are not evenly sized, so when I use COPY, some of the lengths of
03:52    the beams will overlap. After I place these beams, I will use Grip.
04:34   We need to clean up one more intersection, using the Cut Back Member command.
04:38    It works kind of like the AutoCAD TRIM command. You select the limiting member and then the
04:44   member to be cut back. Here we select the column, and then cut back
04:49    the beam. And again we select the column, and cut back our other beam.” In FIG. 7, there is are commands such as ‘Select structural member to cut’ and ‘Select limiting member or [cut Both/Gap]’ at the command bar (bottom of the Figure), which means trimming information needs to be specified by the user. Therefore, in this video the trimming information has been specified by the user as one of the corner feature, when one or more of the structural member features connected together at the corner).
       Regarding claim 8, DOC1, Jays and Willis teach The method of claim 1, wherein DOC1 teaches the corner features are selectable and editable in bulk, and/or the system is adapted for automatic replication of a user edition of a corner feature to one or more other corner features. (DOC1 disclosed about copying columns and beams (as structural members). The YouTuber mentioned such as: “02:17   And I'm going to continue on with my structure, where I can use the AutoCAD COPY command to 

02:26     my object, select my base point, and the insertion point of the other columns.
02:43      Now that I have my columns in, I'm going to add some beams, again by pressing the Member
02:48     button on the ribbon. This beam will have the same size as already
02:57      set in the Member Settings dialog, in this case W12x40.
03:34    And now I can place some more beams and then use COPY to finish the structure.” Here, the user applied the COPY command during the placing of structural members (beam and column). Moreover, in FIG. 8 we can see user’s edition for corner feature got replicated or copied by the AutoCAD tool).
	Regarding claim 11, DOC1 teaches for designing a 3D modeled object by interaction of a user with a feature-based CAD system, the 3D modeled object representing a mechanical structure, the mechanical structure including structural members (According to Spec. of current application in para [0094]: “As shown on FIG. 4, 3D modeled object 40 is designed using a parallelepiped grid 45 made of straight segments, and comprises structural member features including columns 46 and 47 and beams 48 and 48' each fitting (i.e. matching in direction and length) one or a succession of several segments of grid 45”. That means structural member features includes columns, beams and one or more segments. DOC1 
00:09:    design application, you can use it to create a variety of common
00:12    structural objects. You'll find the tools needed to create structural
00:15    objects in a distinct Ribbon tab labeled Structure. One option for creating structural objects
00:21    is to create a grid, and then align all of your members to the grid.
00:31     You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this.”
 Here, at the above transcript, the YouTuber mentioned, by using the AutoCAD tool, someone can design a complete structural object. In order to create structural object, someone can create beams and columns and align all of the members on the grid. As per Spec. of current application, structural member features includes columns, beams, therefore, this video disclosed about creating of structural member (YouTuber mentioned at 00:31 timestamp), which means mechanical structure is being taught here as well. Moreover, The YouTuber discussed that 3D modeled object like structural member can be created in feature-based AutoCAD tool (YouTuber mentioned about feature-based AutoCAD at the timestamp 00:04). Here this AutoCAD tool is a feature-based CAD system, because user can create/design any mechanical structure by applying various features that is already built-in the AutoCAD tool. Since, the user’s 
         DOC1 teaches the mechanical structure further including corners, respective structural members being connected together at each corner, the method comprising: (DOC1 disclosed the mechanical structure that includes corners in FIG. 2. The YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected at one single point (at the timestamp 3:27), it created a corner, that means structural members being connected together at each corner and this corner is included in the mechanical structure as well);
	DOC1 teaches creating structural member features in response to an interaction of the user with the feature-based CAD system, each structural member feature representing a respective structural member of the mechanical structure (DOC1 disclosed about creating structural member such as: 
“00:31    You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this”. As per Spec. of current application, structural member features includes columns, beams, therefore, this video disclosed about creating of structural member features 
           DOC1 teaches displaying to the user a graphical representation of the mechanical structure based on the structural member features created in response to the interaction of the user with the feature-based CAD system; (DOC1 displayed the mechanical structure which is based on the structural member features (beams and columns) in FIG.1. Here, at the timestamp 5:01 the user built or designed the whole structure by applying different features of AutoCAD tool. This represents as mechanical structure and it has been shown in GUI (graphical user interface), therefore this structural member features created in response to an interaction of the user i.e. user selected different settings or features by using the feature-based CAD system to display the mechanical structure);
	However, DOC1 doesn’t implicitly teach creating corner features, each corner feature being a separate and distinct unit of data comprising values of parameters and representing a respective corner of the mechanical structure, the creation of the corner features being performed automatically by the system without user action between capture of different corners, the corner features being editable by the user, wherein the automatic creation of corner features of a corresponding corner includes determining a type depending on number of structural members connected at the corresponding corner and/or on location of resulting connection with respect to the connected structural members, the automatically created corner features thereby parametrizing connections between structural members of the mechanical structure. 
	Jays teaches creating corner features, each corner feature being a separate and distinct unit of data comprising values of parameters and representing a respective corner of the mechanical structure, the creation of the corner features being performed automatically by the system without user action between capture of different corners, (Jays disclosed about different corner features such as angle iron, mitered corners, a feature coped cut between connected segments etc. in his video. The transcript for the video is such as: 
“00:59	 you have a structural member if you were
01:05	to click on all these lines in here … 
01:20	for the sake of showing you something
01:21	let's go with angle iron size one inch
01:28	by one inch by eighth of an inch so on
01:32	all of our selections
01:35	it has added the structural member of
angle iron now where to go our corners
01:46	are miter at 45 degrees you can select
01:49	which type of corners you want with one
01:53	section ending this in this direction … 
02:21	let's go to mitre and then you can
02:25	change the
02:28	distance in between the gap of the
02:31	mitre if you want a distance …” Here, it is understood from the transcript of the video and can be seen at timestamp 1:34 when user selected the type of corner as “angle iron” and defined the size of this corner (say 1x1x0.125, at left side display area), respective corner of the mechanical structure (here the table top as the structure) got created. The creation of the corner features being performed automatically by the system without user action i.e. user didn’t create the corner manually. Moreover, it can be seen at the video each corner feature (as an example for angle iron), user can also select the type of corners and for mitre corner user can change the distance in between the gap of the mitre, a little box can be seen at left side of display area where user can set all of these features. Therefore, corner feature is a separate and distinct unit of data comprising values of parameters for designing the corner for the mechanical structure).
Jays teaches the corner features being editable by the user, wherein the automatic creation of corner features of a corresponding corner includes determining a type depending on number of structural members connected at the corresponding corner and/or on location of resulting connection with respect to the connected structural members, the automatically created corner features thereby parametrizing connections between structural members of the mechanical structure. (Examiner notes that the claim language includes two optional embodiments, a first embodiment "depending on number of structural members connected at the corresponding corner" "or" a second embodiment "[depending] on location of resulting connection with respect to the connected structural members". As "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference. In this case, Jays teaches an editable features and automatic creation of corners features depending on number of structural members connected at the corresponding corner such as:
“02:21	let's go to mitre and then you can
02:25	change the
02:28	distance in between the gap of the
02:31	mitre if you want a distance let's
02:35	change that to zero the angle so you
02:38	want the angle iron facing on the
inside of our square you can change your
02:44	angle say rotate at 90 so we get now
02:48	it's on the inside say you want it we
02:51	want it another 90 so 180 this is the
02:55	way we want so our legs can be attached
02:56	and our tabletop can be fastened to it … 
03:48	now there's our profile of our square
03:52	tubing here we have mitered corners
03:55	where they meet let's change it to let's
04:00	change it this direction …
04:04	I'm gonna get a good view as the pieces
04:09	are cut they don't really don't really
04:11	match up too well up on top and on
04:13	bottom you can change that by this 
04:16	feature coped cut between connected
04:19	segments now this will flow into the

04:25	looks like … 
04:32	see how they how they are that way
04:38	you don't necessarily have to select
04:40	everything in that sketch so let's edit
04:43	this and let's clear Group one let's … 
04:59	one now we can specify we have greater
05:03	control over how our corners line up.” Here, an automatic creation of corner features being performed by the system and different corner features being editable by the user. The examples of corner features are, to change the distance in between the gap of the mitre at a mitred corner, if the user want the angle iron to be facing on the inside of the square, they can change the angle to rotate at 0 or 90 or 180 degree. Therefore, type of corner features (such as mitered corner, to rotate angle inside the square to have a better look with angle iron, a feature coped cut between connected segments etc.) can be determined by the user i.e. the corner features are editable by the user or user has the control over the edition. Moreover, it has been seen in the video that the edition of corner features depended on number of structural members, when 2 structural members were connected at the corresponding corner. In the video, at timestamp 1:34, when user selected the type of corner as “angle iron” and defined the size of this corner (say Jays’s video).
         Therefore, DOC1 and Jays are analogous because they are related to design 3D modeled mechanical structure using a feature-based CAD system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DOC1 and Jays before him or her, to modify the creating and displaying of structural members in a mechanical structure of DOC1 to include the automatic creation of corner features and editing the corner features by the user of Jays. The suggestion/motivation for doing so would have been obvious by Jays (Jays mentioned in timestamp 1:21 to 2:01 and 2:21 to 2:59, where he discussed about automatic creation of corner features and editing them).Therefore, it would have been obvious to combine Jays with DOC1 to obtain the invention as specified in the instant claim(s).
          However, DOC1 and Jays do not teach A non-transitory computer-readable medium having recorded thereon a computer program comprising instructions for performing a computer-implemented method.
	Willis teaches A non-transitory computer-readable medium having recorded thereon a computer program comprising instructions for performing a computer-implemented method (Willis disclosed in col. 9 lines 12-20: “In one implementation, a computer program product is tangibly embodied in an information carrier. The computer program product contains instructions that, when executed, perform one or more methods, such as those described above. The information carrier is a computer or machine-readable medium, such as the memory 504, the storage device 506, or memory on processor 502.” Therefore, it is understood that in Willis’s disclosure the computer program product contains instructions and it performs one or more computer-implemented methods when get executed).
	Therefore, DOC1, Jays and Willis are analogous because they are related to design a 3D modeled object or a three-dimensional structure. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DOC1, Jays and Willis before him or her, to modify the creating and displaying of structural members of mechanical structure, automatic creation of corner features and editing the corner features by the user of DOC1 and Jays to include a computer-implemented method for designing a 3D modeled object or a three-dimensional structure of Willis because “3D printers use a variety of processes and materials for disclosed about computer-implemented method for producing a 3D object.” The suggestion/motivation for doing so would have been obvious by Willis (Willis disclosed in col. 1 lines 17-18). Therefore, it would have been obvious to combine Willis with DOC1 and Jays to obtain the invention as specified in the instant claim(s).
DOC1, Jays and Willis teach The medium of claim 11, are incorporating the rejections of claims 2-6 respectively (because claims 12-16 have substantially similar claim language as claims 2-6), therefore claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over DOC1, Jays and Willis as discussed above for the same rationale.
	Regarding claim 18, DOC1 teaches A feature-based CAD system comprising: (The YouTuber in the video of DOC1 discussed that 3D modeled object like structural member can be created in feature-based AutoCAD tool (YouTuber mentioned about feature-based AutoCAD at the timestamp 00:04). Here this AutoCAD tool is a feature-based CAD system, because user can create/design any mechanical structure by applying various features that is already built-in the AutoCAD tool);
          DOC1 teaches for designing a 3D modeled object by interaction of a user with a feature-based CAD system, the 3D modeled object representing a mechanical structure, the mechanical structure including structural members (According to Spec. of current application in para [0094]: “As shown on FIG. 4, 3D modeled object 40 is designed using a parallelepiped grid 45 made of straight segments, and comprises structural member features including columns 46 and 47 and beams 48 and 48' each fitting (i.e. matching in direction and length) one or a succession of several segments of grid 45”. That means structural member features includes columns, beams and one or more segments. DOC1 disclosed about 3D modeled structure in the video such as: “00:04:  While the structural feature in AutoCAD Plant 3D is not intended to be a complete structural    
00:09:    design application, you can use it to create a variety of common

00:15     objects in a distinct Ribbon tab labeled Structure. One option for creating structural objects
00:21     is to create a grid, and then align all of your members to the grid.
00:31     You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this.”
 Here, at the above transcript, the YouTuber mentioned, by using the AutoCAD tool, someone can design a complete structural object. In order to create structural object, someone can create beams and columns and align all of the members on the grid. As per Spec. of current application, structural member features includes columns, beams, therefore, this video disclosed about creating of structural member (YouTuber mentioned at 00:31 timestamp), which means mechanical structure is being taught here as well. Moreover, The YouTuber discussed that 3D modeled object like structural member can be created in feature-based AutoCAD tool (YouTuber mentioned about feature-based AutoCAD at the timestamp 00:04). Here this AutoCAD tool is a feature-based CAD system, because user can create/design any mechanical structure by applying various features that is already built-in the AutoCAD tool. Since, the user’s involvement is needed to create a mechanical structure can be created, therefore this AutoCAD tool or feature-based CAD system works by user’s interaction);
DOC1 teaches the mechanical structure further including corners, respective structural members being connected together at each corner, the method comprising: (DOC1 disclosed the mechanical structure that includes corners in FIG. 2. The YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected at one single point (at the timestamp 3:27), it created a corner, that means structural members being connected together at each corner and this corner is included in the mechanical structure as well);
	DOC1 teaches creating structural member features in response to an interaction of the user with the feature-based CAD system, each structural member feature representing a respective structural member of the mechanical structure (DOC1 disclosed about creating structural member such as: 
“00:31    You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this”. As per Spec. of current application, structural member features includes columns, beams, therefore, this video disclosed about creating of structural member features (YouTuber mentioned about it during the timestamp of 00:31 to 0041), where different settings or feature had been selected by the user to build the structural member. Eventually the creation of mechanical structure that includes the structural member 
            DOC1 teaches displaying to the user a graphical representation of the mechanical structure based on the structural member features created in response to the interaction of the user with the feature-based CAD system; (DOC1 displayed the mechanical structure which is based on the structural member features (beams and columns) in FIG.1. Here, at the timestamp 5:01 the user built or designed the whole structure by applying different features of AutoCAD tool. This represents as mechanical structure and it has been shown in GUI (graphical user interface), therefore this structural member features created in response to an interaction of the user i.e. user selected different settings or features by using the feature-based CAD system to display the mechanical structure);
	However, DOC1 doesn’t implicitly teach creating corner features, each corner feature being a separate and distinct unit of data comprising values of parameters and representing a respective corner of the mechanical structure, the creation of the corner features being performed automatically by the system without user action between capture of different corners, the corner features being editable by the user, wherein the automatic creation of corner features of a corresponding corner includes determining a type depending on number of structural members connected at the corresponding corner and/or on location of resulting connection with respect to the connected structural members, the automatically created corner features thereby parametrizing connections between structural members of the mechanical structure. 
	Jays teaches creating corner features, each corner feature being a separate and distinct unit of data comprising values of parameters and representing a respective corner of the mechanical structure, the creation of the corner features being performed automatically by the system without user action between capture of different corners, (Jays disclosed about different corner features such as angle iron, mitered corners, a feature coped cut between connected segments etc. in his video. The transcript for the video is such as: 
“00:59	 you have a structural member if you were
01:05	to click on all these lines in here … 
01:20	for the sake of showing you something
01:21	let's go with angle iron size one inch
01:28	by one inch by eighth of an inch so on
01:32	all of our selections
01:35	it has added the structural member of
01:40	angle iron now where to go our corners
01:46	are miter at 45 degrees you can select
type of corners you want with one
01:53	section ending this in this direction … 
02:21	let's go to mitre and then you can
02:25	change the
02:28	distance in between the gap of the
02:31	mitre if you want a distance …” Here, it is understood from the transcript of the video and can be seen at timestamp 1:34 when user selected the type of corner as “angle iron” and defined the size of this corner (say 1x1x0.125, at left side display area), respective corner of the mechanical structure (here the table top as the structure) got created. The creation of the corner features being performed automatically by the system without user action i.e. user didn’t create the corner manually. Moreover, it can be seen at the video each corner feature (as an example for angle iron), user can also select the type of corners and for mitre corner user can change the distance in between the gap of the mitre, a little box can be seen at left side of display area where user can set all of these features. Therefore, corner feature is a separate and distinct unit of data comprising values of parameters).
Jays teaches the corner features being editable by the user, wherein the automatic creation of corner features of a corresponding corner includes determining a type depending on number of structural members connected at the corresponding corner and/or on location of resulting connection with respect to the connected structural members, the automatically created corner features thereby parametrizing connections between structural members of the mechanical structure. (Examiner notes that the claim language includes two optional embodiments, a first embodiment "depending on number of structural members connected at the corresponding corner" "or" a second embodiment "[depending] on location of resulting connection with respect to the connected structural members". As "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference. In this case, Jays teaches an editable features and automatic creation of corners features depending on number of structural members connected at the corresponding corner such as:
“02:21	let's go to mitre and then you can
02:25	change the
02:28	distance in between the gap of the
02:31	mitre if you want a distance let's
02:35	change that to zero the angle so you
02:38	want the angle iron facing on the
02:43	inside of our square you can change your
02:44	angle say rotate at 90 so we get now

02:51	want it another 90 so 180 this is the
02:55	way we want so our legs can be attached
02:56	and our tabletop can be fastened to it … 
03:48	now there's our profile of our square
03:52	tubing here we have mitered corners
03:55	where they meet let's change it to let's
04:00	change it this direction …
04:04	I'm gonna get a good view as the pieces
04:09	are cut they don't really don't really
04:11	match up too well up on top and on
04:13	bottom you can change that by this 
04:16	feature coped cut between connected
04:19	segments now this will flow into the
04:23	other piece let's click OK see what that
04:25	looks like … 
04:32	see how they how they are that way
04:38	you don't necessarily have to select
04:40	everything in that sketch so let's edit
04:43	this and let's clear Group one let's … 
04:59	one now we can specify we have greater
05:03	control over how our corners line up.” Here, an automatic creation of corner features being performed by the system and different corner features being editable by the user. The examples of corner features are, to change the distance in between the gap of the mitre at a mitred corner, if the user want the angle iron to be facing on the inside of the square, they can change the angle to rotate at 0 or 90 or 180 degree. Therefore, type of corner features (such as mitered corner, to rotate angle inside the square to have a better look with angle iron, a feature coped cut between connected segments etc.) can be determined by the user i.e. the corner features are editable by the user or user has the control over the edition. Moreover, it has been seen in the video that the edition of corner features depended on number of structural members, when 2 structural members were connected at the corresponding corner. In the video, at timestamp 1:34, when user selected the type of corner as “angle iron” and defined the size of this corner (say 1x1x0.125, at left side display area), respective corner of the mechanical structure had been created. The creation of the corner features being performed automatically by the system and user defined or modified the values of parameters (here the size of corner Jays’s video).
         Therefore, DOC1 and Jays are analogous because they are related to design 3D modeled mechanical structure using a feature-based CAD system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DOC1 and Jays before him or her, to modify the creating and displaying of structural members in a mechanical structure of DOC1 to include the automatic creation of corner features and editing the corner features by the user of Jays. The suggestion/motivation for doing so would have been obvious by Jays (Jays mentioned in timestamp 1:21 to 2:01 and 2:21 to 2:59, where he discussed about automatic creation of corner features and editing them).Therefore, it would have been obvious to combine Jays with DOC1 to obtain the invention as specified in the instant claim(s).
          However, DOC1 and Jays do not teach a processor coupled to a memory, 2836083.v1Docket No.: 4148.1065-00030the memory having recorded thereon a computer program comprising instructions for performing a computer-implemented method.  
          Willis teaches a processor coupled to a memory, 2836083.v1Docket No.: 4148.1065-00030the memory having recorded thereon a computer program comprising instructions for performing a computer-implemented method (Willis disclosed in col. 9 lines 12-20: “In one implementation, a computer program product is tangibly embodied in an information Willis’s disclosure according to the instructions that is stored as a computer program in the memory and the memory is coupled to the processor).
	Therefore, DOC1, Jays and Willis are analogous because they are related to design a 3D modeled object or a three-dimensional structure. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of DOC1, Jays and Willis before him or her, to modify the creating and displaying of structural members of mechanical structure, automatic creation of corner features and editing the corner features by the user of DOC1 and Jays to include a computer-implemented method for designing a 3D modeled object or a three-dimensional structure of Willis because “3D printers use a variety of processes and materials for disclosed about computer-implemented method for producing a 3D object.” The suggestion/motivation for doing so would have been obvious by Willis (Willis disclosed in col. 1 lines 17-18). Therefore, it would have been obvious to combine Willis with DOC1 and Jays to obtain the invention as specified in the instant claim(s).
	Regarding claims 19-21, DOC1, Jays and Willis teach The system of claim 18, are incorporating the rejections of claims 2-4 respectively because claims 19-21 have substantially similar claim language as claims 2-4, therefore claims 19-21 are rejected  DOC1, Jays and Willis as discussed above for the same rationale.
	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DOC1, Jays and Willis, in view of AutoCAD Architecture (hereinafter AutoCAD) and further in view of Ninomiya et al. (Pub. No. US2018/0089336A1) (hereinafter Ninomiya).
           Regarding claim 10, DOC1, Jays and Willis teach The method of claim 1, wherein AutoCAD teaches the mechanical structure is: a building, a steel structure, a welded structure (AutoCAD disclosed in page 8 under ‘Creating Styles with the Structural Member Catalog and Structural Member Style Wizard’ heading “To create styles for most standard beams, braces, and columns, you can use the Structural Member Catalog included in AutoCAD Architecture. The catalog contains specifications for industry-standard concrete, steel, and timber structural shapes organized in a Windows® Explorer-like tree view.” Therefore, it is understood that the building and the steel structure can be built as the mechanical structure because by using the Structural Member Catalog that is included in AutoCAD Architecture one can create styles for structural member features such as beams, braces, and columns. Moreover, AutoCAD disclosed in page 2 about welded structure under ‘weldment states’ heading such as: “A weldment is an inseparable assembly formed by welding together two or more pieces. Inventor models can show the weldment in different states. The “Assembly” state displays the weldment in its unwelded state. The “Welds” state displays the weldment after the pieces have been welded in place. The “Machining” state shows the weldment after post AutoCAD taught about weldment states, which can be used in welded structure as well and any mechanical structure related to welded structure can be built); 
          However, AutoCAD doesn’t implicitly teach the mechanical structure is: a machine frame, a structure system based on an aluminum extrusion profile.
          Ninomiya teaches the mechanical structure is: a machine frame, a structure system based on an aluminum extrusion profile (Ninomiya disclosed in page 1 para [0008]: “On the other hand, although three-dimensional CAD has a great advantage in that it can flexibly design a quite complex three-dimensional structure, kinds of machining that are provided to the members of a furniture product , especially wood-made furniture product, is limited to the machining that can be provided by a machining tools such as router, grooving machine, dowel driving machine.” Here, the machine frame is present to ‘grooving machine’ in Ninomiya’s disclosure. Because when we see a picture/figure of a grooving machine, it is obvious that the machine frames would be present in the grooving machine’s structure. Moreover, the aluminum extrusion profile is inherently present in 'dowel driving machine' in Ninomiya’s disclosure. Because the Dowel Driving Machine DEM was specially designed for making cross joints by inserting aluminum dowels into aluminum profiles which are already cut to exact length. Extruded aluminum framing systems can be used to create a frame or base for a broad range of structures, either indoors or outdoors. Therefore, it is understood that any mechanical structure can be built 
       Therefore, DOC1, Jays, Willis and AutoCAD and Ninomiya are analogous because they are related to design a 3D modeled object or a three-dimensional mechanical structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DOC1, Jays, Willis to AutoCAD and Ninomiya to design a 3D modeled mechanical structure which can enhance the productivity of a system and produce a High-Quality Design. One of ordinary skill in the art would have been motivated to make such a combination because 3D modeling can benefit in the mechanical structural design such as it improves designer productivity and redraw the design automatically that highly impacts on economy.
           Dependent claim 17 is substantially similar to claim 10 above and therefore is rejected under 35 U.S.C. 103 as being unpatentable over DOC1, Jays, Willis, AutoCAD and Ninomiya as discussed above for the same rationale.
Conclusion
6.	  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young et al. (Pub. No. US 2014/0375636A1) disclosed a method operates to better to ensure that reconstructed boundary vertices lie on original CAD model surfaces and feature edges and corners are recovered. This invention proposes a technique for selectively recovering the features of an original CAD model after the . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is 
       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
    	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
    	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129